Citation Nr: 1615801	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  06-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of rheumatic fever.  

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	 Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to December 1959. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for residuals of rheumatic fever claimed separately as an enlarged heart, rheumatoid arthritis, diabetes, and hypertension.  The RO consolidated the issues into a single claim for residuals of rheumatic fever in the January 2006 statement of the case (SOC).  In April 2006, the Veteran presented personal testimony at a Travel Board hearing before a Veterans Law Judge who has since left employment with the Board.  A transcript of the hearing is of record.  The Veteran declined to have another hearing before a different Veterans Law Judge.  See January 2016 response to Board hearing clarification letter.

In September 2007 the Board denied service connection for residuals of rheumatic fever.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In May 2008, the CAVC vacated the Board's September 2007 decision and remanded the case to the Board for further development and readjudication.  The Board remanded the claim in March 2009, October 2009, and March 2011, for further development.

In August 2011, the RO denied service connection for asbestosis.  The Veteran perfected an appeal to that determination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran does not have residuals of inservice rheumatic fever.  

2.  A lung disability including asbestosis due to claimed asbestos exposure is not attributable to service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of rheumatic fever is not warranted.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2.  Asbestosis as due to claimed asbestos exposure was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in July 2004 (residuals of rheumatic fever) and October 2009 (asbestosis) letters prior to the initial adjudications of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) were presumably destroyed in a fire.  Although VA sought to obtain them and reconstruct the record, the efforts were futile.  See August 4, 2011 Formal Finding.  VA attempted to locate alternative records to help assist the Veteran in substantiating the claims, specifically morning reports from the Ft. Knox, Kentucky medical records database, where the Veteran indicated he received treatment for rheumatic fever in service.  A negative written response was received.  However, otherwise, his post-service medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  

On January 23, 2015, correspondence was received from the Veteran's representative in which he stated that he was making a Freedom of Information Act (FOIA) request for documentation regarding the professional credentials of the VA examiner who performed the December 31, 2014 VA Respiratory Examination.  In response, the Board's FOIA office stated that this office does not maintain information on examiners who perform the examinations, and so, could not provide the Veteran with the requested credentials.  The Veteran was notified that he should contact the facility where the examination was performed.  He was also notified that if he considered this response to be a denial of any part of your request, he has the right to administratively appeal this decision, in writing, to the VA Office of General Counsel.

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran testified that he developed rheumatic fever during military service in 1958 while in basic training.  He related that he was hospitalized for about 6-8 weeks and the fever recurred while he was stationed in Germany.  The Veteran testified that sometime after discharge he developed fertility problems and upon evaluation by two private physicians, Dr. M. and Dr. L., he was informed that his fertility problems had been caused by the rheumatic fever.  The Veteran indicated both physicians were currently deceased.  He has submitted lay evidence from another person that served with him when he fell ill with rheumatic fever.  The Veteran also submitted a statement from a nurse who saw the Veteran while he was on leave during the military and was aware that he had rheumatic fever.  She said that a doctor wrote a letter regarding future consequence of the rheumatic fever, but she did not have a copy and did not remember the exact contents thereof.

With regard to claimed lung disorder, the Veteran contends that he was welder during service and was exposed to asbestosis during that time period.  He has submitted lay evidence supporting his assertion regarding his job duties.  

The Veteran's STRs are missing and unfortunately appear to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  In this circumstance, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board is mindful of the missing STRs and accepts the Veteran's statements regarding his inservice treatment and diagnosis by the inservice examiners of rheumatic fever as well as his statements that he was a welder.  

With regard to rheumatic fever, the Veteran contends that as a result of the rheumatic severe, he incurred chronic residuals including an enlarged heart, rheumatoid arthritis, diabetes mellitus (DM), and hypertension.  With regard to claimed asbestos exposure as a welder, the Veteran claims that it resulted in his currently diagnosed asbestosis.  The Veteran is competent in this case to report his inservice symptoms and job duties, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion is more probative regarding the medical questions in this case and has been obtained as outlined below.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Residuals of Rheumatic Fever

The record includes records of private medical treatment dated from March 1971 to April 2004.  These records show treatment for several disorders, but do not reflect treatment of the specific claimed disabilities of rheumatoid arthritis, hypertension, diabetes, or an enlarged heart.  In a July 1979 private medical note, it was indicated that the rheumatoid factor was negative.  

In January 1998, the Veteran was afforded a January 1998 VA examination.  At that time the Veteran reported a two-week history of sore throat, fever, and symptoms of an upper respiratory infection, with subsequent bilateral edema of the feet, during basic training.  The Veteran stated that after discharge, he was informed by a private physician that those previous symptoms had in fact been rheumatic fever.  However, the diagnoses rendered by the examiner did not include rheumatic fever as a basis for any disability. 

In August 2004, D. M., M.D., stated that the Veteran does suffer from hypertension and arthritis, and that his history of rheumatic fever during military service could have initiated his hypertension and arthritis years later.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Dr. M. used equivocal language in his August 2004 opinion.  An award of service connection must be based on reliable competent evidence and conjectural or speculative opinions as to some remote possibility of such relationship are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative to be sufficient medical nexus evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus between in-service radiation exposure and fatal lung cancer years later was speculative at best, even where one physician opined that it was probable that lung cancer was related to service radiation exposure).  Insofar as Dr. M. failed to provide a clear statement with supporting rationale as to the etiology of the Veteran's disability, the Board finds this opinion to be of little probative value.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In June 2009, the Veteran was afforded a VA examination.  At that time, he stated that he was diagnosed with DM and hypertension in 1997.  He stated that he was diagnosed as having an enlarged heart in 2005.  The Veteran reported that he was diagnosed with rheumatic arthritis in service when he was diagnosed with rheumatic fever; however, this report conflicts with his prior statements.  Nonetheless, the examiner did not currently diagnose the Veteran as having any residuals of rheumatic fever, including current rheumatic fever or rheumatoid arthritis.  With regard to the diagnosed DM, hypertension, and enlarged heart, the examiner indicated that these diagnoses as well as coronary artery disease were not the result of the rheumatic fever, but were due to other causes.  The examiner indicated that literature did not reveal any etiological connections, and noted that the DM caused the hypertension, which in turn caused the enlarged heart.  The VA examiner's opinion, rendered by a medical professional and including reasoning, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

Thereafter, medical literature was received regarding rheumatic fever which indicated that rheumatic fever can result in rheumatoid arthritis, mitral stenosis, valvular stenosis, pericarditis, endocarditis, heart failure, and atrial fibrillation.  The Veteran does not have any of these diagnoses.  

Thereafter, a statement was received from D.M., D.O., in which he stated that the Veteran had a history of rheumatic fever in the military that may have led to his conditions of hypertension and arthritis years later.  The Board notes that the word "may" is entirely speculative and does not create an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Thus, this medical opinion is of diminished probative value.  

A letter was also received from V.W., D.O. in which he stated that the Veteran was a patient and had a history of DM, hypertension, hyperlipidemia, and rheumatic fever.  He noted the inservice diagnosis of rheumatic fever and that the Veteran continued to suffer from multiple flare-ups.  However, this examiner did not state which residuals, if any, were due to rheumatic fever, or whether the Veteran currently had rheumatic fever.  Thus, this medical opinion is of diminished probative value.  

In December 2014, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's history with regard to rheumatic fever.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided rationale.  The examiner noted that the Veteran reported a history of rheumatic fever in 1958 while in the service.  However, no evidence of a rheumatoid arthritis condition was found on examination.  The examiner noted that per literature review, rheumatic fever is an inflammatory disease that can develop as a complication of inadequately treated strep throat or scarlet fever.  Strep throat and scarlet fever are caused by an infection with group A streptococcus bacteria.  Rheumatic fever can cause permanent damage to the heart, including damaged heart valves and heart failure.  Rheumatic fever may cause painful and tender joints, most often to the ankles, knees, elbows or wrists; less often the shoulders, hips, hands, and feet and this symptom is not long lasting.  Inflammation associated with the joints with rheumatic fever lasts a few weeks to several months.  There is no significant research evidence to support that painful and tender joints associated with rheumatic fever develop into rheumatoid arthritis.  Rheumatoid arthritis is a chronic autoimmune inflammatory disorder that typically affects the small joints in the hands and feet.  Unlike the wear-and-tear damage of osteoarthritis/degenerative arthritis, rheumatoid arthritis affects the lining of the joints, causing a painful swelling that can eventually result in bone erosion and joint deformity.  The examiner opined that there is no medical, clinical, or radiographic evidence to support a diagnosis of rheumatoid arthritis and no evidence to support any residuals related to his reported rheumatic fever in 1958.  Therefore, the examiner concluded that it is less likely than not (less than 50 percent probability) that the Veteran has a residual disability related to rheumatic fever in 1950's.

The VA examiner conducting the December 2014 examination had the benefit of a full review of the Veteran's medical history; the examiner provided a fully articulated opinion; and the examiner also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the most probative medical opinions establish that the Veteran does not currently have residuals of rheumatic fever, as claimed by him.  Accordingly, service connection for residuals of rheumatic fever is denied.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Asbestosis

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015) (M21-1).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00 (April 13, 2000).

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  See M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."  

VA must analyze the Veteran's claim of under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos -related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  With regard to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Further, asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  See McGinty.  

Neither the M21-1 provisions nor the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines that serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Thus, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The Veteran maintains inservice asbestos exposure as a welder.  The Board has accepted that he was a welder during service.  The RO conceded that this type of work may have exposed the Veteran to asbestos.  

June 1985 pulmonary testing revealed severe airway obstruction or restriction.  Private May 1992 clinical findings revealed that the Veteran had an abnormal asbestos screening and that he had asbestosis or other interstitial lung disease.  March 1992 pulmonary function tests(PFTs) revealed that the Veteran had asbestosis related to exposure to asbestos dust.

The Veteran was examined by VA in January 1998.  At that time, it was noted that the Veteran had a history of asbestosis and currently had that diagnosis.  January 1998 x-rays also reviewed some type of interstitial infiltrate to the lower bases.  February 1998 x-rays also revealed bronchiectasis.  The diagnosis of asbestosis has been repeatedly confirmed in private records since that time.  

In a November 2008 letter, D.W.M., D..O., stated that the Veteran had severe abnormalities in both lung fields.  He indicated that he had seen the Veteran over the past 7 years and had ordered computerized tomography (CT) scans which showed a strong indication of asbestosis due to the nature of the work that the Veteran performed while in service.  In a letter from V.W., D.O., he stated that the Veteran had asbestosis due to his work as a welder during service.  In a May 2012 letter, D.R., M.D., stated that the Veteran had pulmonary fibrosis/asbestosis.  The examiner noted that the job of welder which could be consistent with asbestos exposure.  Also, in May 2012, D.A., M.D., provided an opinion that the Veteran had asbestosis.  He indicated that the Veteran reported a two year history of welding asbestos material during service during 1958-1959.  The examiner stated that after reviewing the records and the results of the PFTs and chest CT scans, he could state with reasonable medical certainty that the asbestos exposure in the military service was a contributing factor to his respiratory disease, based on the history and findings of fibrosis on the CT scan.  

The Board notes that none of these private opinions discussed the Veteran's post-service history as an iron worker for decades.  Since the Veteran's asbestos exposure post-service was not discussed, these opinions are incomplete and of diminished probative value.  

The Veteran was afforded a VA examiner in December 2014.  The examiner noted that the Veteran was claiming that he was exposed to asbestos while fixing vehicles during active duty service secondary to brake dust exposure.  He reported a history of working as a battalion welder while in the service wherein he placed shock absorbers on tanks, brakes on trucks, and swept the shop with asbestos without protective gear in the Army.  Thereafter, he worked as an iron worker for 42 years, as a connector of cold iron which involved putting frames and reinforcing rods on buildings.  He retired in 1998.  Per literature review, the examiner noted that iron workers have been responsible for some of the most important and largest construction projects of the past 200 years.  They are crucial contributors to the development of bridges, high rises, stadiums, towers, manufacturing plants, and much more.  Aside from large construction projects, iron workers often participate in the demolition of buildings, maintenance of structures, and installation of insulation.  Unfortunately, these projects often lead to asbestos exposure.  Asbestos was a commonly used material in construction and insulation until links between asbestos and various illnesses were discovered in the 1980s.  As a result, iron workers on construction projects were often occupationally exposed to asbestos.  Slate board and insulation were both handled by iron workers, and they frequently contained asbestos.  The cutting of insulation products on construction sites caused asbestos to become airborne, at which point it could enter the lungs of construction professionals, including iron workers.  Iron workers are exposed to asbestos less commonly since the dangers of this material have been exposed.  However, buildings built before the risks posed by asbestos were fully understood might still contain asbestos and may pose a continued threat to iron workers involved in their repair or demolition.  The examiner noted that while the Veteran had a short history of exposure during service, he had a 42 year history as an iron worker.  Therefore and respectively, without resorting to mere speculation, the examiner opined that the Veteran's current lung diseases are less likely than not (less than 50 percent probability) caused by or aggravated by asbestos exposure in the military. 

The Board assigns this VA opinion great probative weight than the other opinions, as it was based on examination of the Veteran, the Veteran's whole record, and included a rationale for the conclusions, including consideration of both the inservice and post-service asbestos exposure.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 284 (1997).  Accordingly, as the most probative evidence concluded that asbestosis is not etiologically related to service, the claim of service connection is denied.


ORDER

Entitlement to service connection for residuals of rheumatic fever is denied.  

Entitlement to service connection for asbestosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


